15-08214-rdd       Doc 161          Filed 02/26/19            Entered 02/26/19 13:59:55                      Main Document
                                                             Pg 1 of 1

BSF
                        BOIES
                        SCHILLER
                        FLE XN ER




                                                February 26, 2019




   VIAECF
  Hon. Robert D. Drain
  United States Bankruptcy Court
  Southern District of New York
  300 Quarropas Street
  White Plains, NY 10601-4140
  judge drain@nysb.uscourts.gov

           Re:      Anderson v. Credit One Bank, NA ., et al.
                    Adv. Proc. No. 15-08214 (RDD)

  Dear Judge Drain:

     We represent Plaintiffs in the above referenced matter. We write to inform the court
  that the parties held a mediation yesterday February 25, 2019. That mediation was not
  successful.

    We respectfully request that the Court proceed to issue decisions on the pending
  motions for certification of the class and for a default judgment.




  GFC/ck

  cc: Opposing Counsel via ECF




                                    BOI ES SCH ILLER FLEXN ER LLP
      30 South Pearl Stre et. 11'" Floor. Albany. NY 12207   I (t) 518 434 0 600 I (f) 518 4 3 4 0665 I www.bsfl lp .com
